                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :   CRIMINAL NO. 1:16-CR-4
                                              :
              v.                              :   (Chief Judge Conner)
                                              :
BRANDON MORANT,                               :
                                              :
                     Defendant                :

                                         ORDER

       AND NOW, this 30th day of October, 2018, upon consideration of the letter

(Doc. 402) filed by pro se defendant Brandon Morant (“Morant”) seeking an updated

docket sheet, and the court construing Morant’s request as an indication that he

may not have received a copy of the court’s August 29, 2018 order (Doc. 375),

wherein the court lifted the stay of briefing and disposition of Morant’s motion

(Doc. 338) to vacate, set aside, or correct the sentence and set a deadline for Morant

to file a reply brief, and the court concluding, in view of the recent lockdown of all

state correctional facilities, that an extension of the deadline to file a reply brief is

warranted, it is hereby ORDERED that:

       1.     Morant may file a reply on or before Friday, November 23, 2018
              responding to the government’s brief in opposition (Doc. 346) and
              addressing whether the Third Circuit’s recent decision in United
              States v. Glass, No. 16-2906, 2018 WL 3999890 (3d Cir. Aug. 22, 2018),
              applies to his case.

       2.     The Clerk of Court is directed to mail Morant a copy of this order and
              the court’s August 29, 2018 order (Doc. 375).


                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania
